Order entered June 6, 2016




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00718-CV

                             RSL FUNDING, LLC AND
                 RSL SPECIAL-IV, LIMITED PARTNERSHIP, Appellants

                                                V.

                                RICKEY NEWSOME, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-14-14580-L

                                            ORDER
       Appellants’ May 26, 2016 motion for leave to file a post-submission brief is GRANTED.

The brief tendered along with the motion is deemed filed as of the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             PRESIDING JUSTICE